                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                    AT LOUISVILLE


  UNITED STATES OF AMERICA,                         )
                                                    )
          Plaintiff,                                )     Criminal Action No. 3:18-CR-188-CHB
                                                    )
  v.                                                )
                                                    )      MEMORANDUM OF STATUS
  GREGORY A. BUSH,                                  )       CONFERENCE AND ORDER
                                                    )     GRANTING JOINT MOTION FOR
          Defendant.                                )      CHANGE OF PLEA HEARING

                                       ***    ***       ***   ***

        A telephonic status conference was held in this matter on December 4, 2020, before the

Honorable Claria Horn Boom, United States District Judge. The Court’s official reporter was

Becky Boyd. The following counsel participated in the status conference.

       For the United States:

               Amanda E. Gregory, Assistant United States Attorney

       For the Defendant:

               Donald J. Meier, Assistant Federal Defender
               Aaron M. Dyke, Assistant Federal Defender

       The Court and counsel discussed the procedural posture of the case. The United States

Attorney General has directed the United States not to seek the death penalty in this case [R. 58].

The parties advised the Court it is anticipated Defendant Gregory A. Bush will enter a plea of

guilty in the matter pending before the state court on December 15, 2020, with the condition he

enter a plea of guilty in this matter. The United States and the Defendant, through counsel,

jointly moved this matter be scheduled for a change of plea hearing. Based on the discussion

during the conference, and the Court being otherwise sufficiently advised,

                                               -1-
       IT IS ORDERED as follows:

       1.      The United States and Defendant Gregory A. Bush’s joint motion to schedule this

matter for a change of plea hearing is GRANTED.

       1.       Change of Plea. A change of plea hearing is SET for Thursday, February

 18, 2021, at the hour of 1:00 p.m., before the Honorable Claria Horn Boom, United States

 District Judge, at the Gene Snyder U.S. Courthouse in Louisville, Kentucky. If the parties

 intend to proceed pursuant to a written plea agreement, the United States shall submit a copy

 of the proposed plea agreement for the Court’s review at least one (1) business day prior to

 the hearing on the Defendant’s motion for change of plea. This document shall be transmitted

 as an electronic attachment to boom_chambers@kyed.uscourts.gov.

       2.      Speedy Trial Act. In light of United States and Defendant Gregory A. Bush’s

joint motion to schedule this matter for a change of plea hearing and upon the Court’s own

motion, the time between December 4, 2020, and February 18, 2021, is DECLARED

excludable in computing the time within which the trial must commence under the Speedy Trial

Act pursuant to 18 U.S.C. § 3161(h)(1)(D), because the delay results from a pretrial motion

concerning the Defendant. Further, this case has previously been declared complex in the

Court’s Order [R. 26]. For the reasons stated in the Court’s previous Order, this case is so

unusual or so complex that it is unreasonable to expect adequate preparation for pretrial

proceedings or for the trial itself within the time limits established by 18 U.S.C. § 3161. [R. 26];

18 U.S.C. § 3161(h)(7)(A); (h)(7)(B)(ii). The Court HOLDS that the Motion is not made for the

purpose of undue delay, nor is this continuance granted “because of general congestion of the

Court’s calendar, or lack of diligent preparation or failure to obtain available witnesses on the

part of the attorney for the Government.” 18 U.S.C. § 3161(h)(7)(C).



                                                -2-
      This the 4th day of December, 2020.




cc:   Counsel of Record
      United States Probation
      Jury Clerk

Court Reporter: Becky Boyd

Time: 00/05




                                            -3-
